Exhibit 10.1

AGREEMENT, GENERAL RELEASE AND CONFIDENTIALITY STATEMENT

This AGREEMENT, GENERAL RELEASE AND CONFIDENTIALITY STATEMENT (this “Agreement”)
is made and entered into as of the 11th day of May, 2009, by and among API
Nanotronics Corp., a Delaware corporation and API ELECTRONICS, INC., a Delaware
corporation (collectively, “API”), and THOMAS W. MILLS, SR. (“Employee”).

RECITALS:

A. Employee’s employment with API will end effective March 19, 2009 (the
“Separation Date”).

B. Employee first received a copy of this Agreement on March 19, 2009 and
received a copy of this version of the Agreement on April 28, 2009.

C. API enters into this Agreement based solely on Employee’s representation that
this Agreement will resolve any and all claims Employee has or could have
against API for any issue relating to his employment or the end of his
employment with API and all affiliates of API and that Employee has waived any
right to pursue any lawsuit against API with respect to his employment, the
separation of that employment, or any other issue that arose prior to his
execution of this Agreement.

D. In an effort to end the employment relationship on an amicable basis, and in
consideration of the mutual covenants, promises, and obligations contained in
this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is mutually acknowledged, the Parties hereby agree as
follows:

AGREEMENT:

1. Definition. Throughout this Agreement, the term “API” shall encompass the
following:

(a) API, as well as any division thereof, parent, subsidiary, affiliated entity,
or related entity, predecessors, successors and assigns of any of the foregoing;
and

(b) Any current or former officer, director, trustee, agent, employee,
shareholder, representative, insurer, or employee benefit or welfare program or
plan (including administrators, trustees, fiduciaries, and insurers of such
program or plan) of an entity referenced in or encompassed by Subparagraph 1(a).

2. Resignations; Future Employment. Employee hereby resigns from his position as
an officer of API, including without limitation, as President and Chief
Operating Officer for API Nanotronics Corp., a member of API’s Board of
Directors and all other officer positions and directorships he held with API,
effective as of the Separation Date. All authority granted Employee by API shall
be revoked as of the Separation Date. At API’s request, Employee shall execute
any and all documents necessary to confirm Employee’s resignation from API.
Employee’s employment with API shall end on the Separation Date. Employee agrees
that as a



--------------------------------------------------------------------------------

condition of this Agreement, Employee will not seek reemployment with API at any
time and should Employee apply in the future, his application for employment
will not be considered by API and will be null and void. Employee acknowledges
that promptly after the Separation Date API is required to issue a press release
announcing Employee’s resignation and promptly after the Effective Date API is
required to issued a press release with respect to this Agreement. Employee also
acknowledges that API shall make such filings with the United States Securities
and Exchange Commission with respect to Employee’s resignation and this
Agreement as required by law and as it deems appropriate.

3. Severance Payment and Other Consideration. API, in consideration for the
promises contained herein, agrees as follows:

(a) API will continue to pay Employee’s weekly salary of two thousand four
hundred three and 85/100 ($2403.85) (less withholdings and deductions required
by law) for fifty-two (52) weekly pay periods (the “Severance Period”), payable
to Employee via direct deposit on API’s regular paydays. Such payments shall
begin within 14 days after the Effective Date. The payments due to Employee
pursuant to this Section 3(a) cannot be offset by amounts due from Employee to
API pursuant to any cause of action or claim, except as set forth in
Section 9(d) and 10(h).

(b) API and Employee agree that no amounts are due to Employee for accrued and
unpaid vacation as of the Separation Date.

(c) API will pay the monthly lease payments of $652.00 due under Employee’s car
lease with Smithtown Motors Corp. for a period of twelve months from the
Separation Date.

(d) From the Separation Date until the Effective Date, and during the Severance
Period, API shall continue Employee’s coverage under its medical and dental
plans (the “Medical Plans”) at the same benefit level Employee received
immediately prior to the Separation Date. Notwithstanding the foregoing, in no
event will API pay for or continue Employee’s coverage under the Medical Plans
during the Severance Period if Employee becomes eligible for coverage under
another group health plan. After the Severance Period, Employee will no longer
be covered by API’s Medical Plans. At that time, Employee will have any
conversion rights available under the Medical Plans and as otherwise provided by
law, including the Comprehensive Omnibus Budget Reconciliation Act (“COBRA”).
The period during which Employee will be entitled to continuation coverage under
COBRA shall begin on the day after the Severance Period. If Employee elects to
continue coverage under the Medical Plans, Employee shall be responsible for the
payment of premiums, as permitted by law. Employee agrees to immediately notify
API in writing, if Employee becomes eligible for such coverage under another
group health plan. Such notice shall be given to API Electronics Group Corp. c/o
Filtran Ltd., 229 Colonnade Road, Nepean, Ontario K2E 7K3, Attn: Chief Financial
Officer.

(e) From the Separation Date until the Effective Date, and during the Severance
Period, API shall continue Employee’s coverage under its Short Term

 

-2-



--------------------------------------------------------------------------------

Disability, Long Term Disability, Group Life Insurance and the Accidental Death
and Dismemberment Plans (“Insurance Plans”). After the Severance Period,
Employee will have any conversion rights available under the Insurance Plans.

(f) Employee shall not participate in the API Retirement Savings Plan after the
Separation Date. Employee will be entitled to benefits earned and vested (if
any) prior to the Separation Date pursuant to the applicable API Retirement
Savings Plan provisions.

(g) Employee will not be eligible for a bonus for the Fiscal Year 2009 or
anytime thereafter, or any portion thereof.

The payments described in this Section 3 reflect consideration provided to
Employee over and above anything of value to which Employee is already entitled.
In paying the amount specified in this Section 3, API makes no representation as
to the tax consequences or liability arising from said payment. Moreover, the
parties understand and agree that any tax consequences and/or liability arising
from the payment to Employee shall be the sole responsibility of Employee. To
this extent, Employee acknowledges and agrees that he will pay any and all
federal, state and local income tax which may be determined to be due in
connection with the payments described in this Section 3. Employee also agrees
to indemnify API from all tax and/or other liability (including, but not limited
to, fines, penalties, interest, and costs) arising from or relating to the
payment described in this Section 3 and/or imposed by the Internal Revenue
Service, the State of New York, or any other taxing agency or tribunal as a
result of API’s failure to withhold taxes on the payments described in this
Section 3 or any portion thereof.

Employee acknowledges and agrees that the consideration and sums included in
this Section 3 are the maximum sums ever to be due to Employee from API, and he
hereby relinquishes and waives any rights to other forms of payment or benefits
under any other agreement between Employee and API, whether written, oral,
express or implied.

(h) Employee shall be entitled to keep desk, credenza and three matching chairs
that formerly belonged to the former owner of Solid State Power. Employee shall
arrange to pick-up said items, within seven (7) days of the Effective Date (as
defined below)

(i) API shall pay Employee $35,000 in full and complete satisfaction of all
claims of Employee to shares of common stock of API or any other securities of
API. Such amount shall be paid to employee by check and sent to Employee by API
on the day following the Effective Date.

4. General Release and Waiver from Employee. In consideration for the payments
reflected in Section 3, Employee (for himself, his agents, assigns, heirs,
executors, and administrators) hereby releases and discharges API from any
claim, demand, action, or cause of action, known or unknown, which arose at any
time from the beginning of time to the date Employee executes this Agreement,
and waives all claims relating to, arising out of, or in any

 

-3-



--------------------------------------------------------------------------------

way connected with his employment with or termination of employment from API
including, without limitation, any claim, demand, action, cause of action,
including money damages and claims for attorneys’ fees, based on but not limited
to:

(a) The Age Discrimination in Employment Act of 1967, as amended (“ADEA”), 29
U.S.C. § 621, et seq.;

(b) The Americans with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.;

(c) The Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701, et seq.;

(d) The Family and Medical Leave Act of 1993, 29 U.S.C. § 2601, et seq.;

(e) The Civil Rights Act of 1866 and 1964, as amended, 42 U.S.C. § 1981;

(f) The Employee Retirement Security Act of 1973, 29 U.S.C. § 1001, et seq.;

(g) Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000(e),
et seq.;

(h) The Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.;

(i) The Fair Labor Standards Act, 29 U.S.C. § 201 et seq;

(j) The New York Human Rights Law;

(k) The New York Civil Rights Law;

(l) The New York State Executive Law;

(m) The New York City Administrative Code;

(n) Any existing or potential entitlement under any API program or plan,
including wages or other paid leave;

(o) Any existing or potential agreement, contract, representation, policy,
procedure, or statement (whether any of the foregoing are express or implied,
oral or written);

(p) Claims arising under any other federal, state or local fair employment
practices law, disability benefits law, and any other employee or labor
relations statute, executive order, law, ordinance, regulation or order and any
duty or other employment-related obligation, including any claims arising from
any other type of statute, executive order, law or ordinance,

(q) Claims arising from contract or public policy, as well as tort, tortious
cause of conduct, breach of contract, intentional infliction of emotional
distress, negligence, discrimination, harassment, and retaliation, together with
all claims for monetary and equitable relief, punitive and compensatory relief
and attorneys’ fees and costs; and

 

-4-



--------------------------------------------------------------------------------

(r) The New York Constitution and/or the United States Constitution.

Employee understands and agrees that he is releasing API from any and all claims
by which he is giving up the opportunity to recover any compensation, damages,
or any other form of relief in any proceeding brought by Employee or on
Employee’s behalf. Employee understands that this release expressly includes all
claims that could have been raised in a federal, state, county or local court
and that this release also includes all claims for attorneys’ fees and any other
remedy that could have been sought in connection with any of the released
claims. Notwithstanding the foregoing, this Agreement is not intended to operate
as a waiver of any retirement or pension benefits that are vested, the
eligibility and entitlement to which shall be governed by the terms of the
applicable plan. Nor shall this Agreement operate to waive or bar any claim or
right which - may not by operation of law or regulation be waived or barred.

5. Release and Waiver from API. In consideration for the covenants and
agreements of Employee set forth in this Agreement, API on behalf of itself and
its affiliates, successors and assigns hereby releases and discharges Employee
from any claim, demand, action, or cause of action, known or unknown, which
arose at any time from the beginning of time to the date Employee executes this
Agreement, and waives all claims relating to, arising out of, or in any way
connected with Employee’s employment with or termination of employment from API,
except that this release shall not include any claim, demand, action, or cause
of action, known or unknown, arising out of any violation or alleged violation
of law or any material violation or alleged material violation of a company
policy of API or any of its affiliates, which arose at any time from the
beginning of time to the date Employee executes this Agreement.

6. Mutual Disclaimer. Employee states under penalties of perjury that - at the
time he executes this Agreement - Employee is not aware of any facts or
incidents of wrongdoing, liability, harassment, discrimination or retaliation by
API from the beginning of time up to the date Employee signs the Agreement. The
parties further understand that the offer of severance creates no precedent for
API in dealing with any future separations.

7. No Other Claims Pending. Employee represents and warrants that, with the
possible exception of a claim for unemployment compensation, Employee has not
filed or otherwise initiated any complaint, cause of action or claim against API
based on events occurring prior to and including the date he executes this
Agreement. Employee further represents and warrants that, as of the date he
executes this Agreement, Employee is unaware of any outstanding complaints,
causes of action or claims against API that involve or relate in any way to
Employee.

8. Job References. Employee shall direct job references to API’s Corporate
Director of Human Resources. Such references shall be limited to last position
held and dates of employment.

 

-5-



--------------------------------------------------------------------------------

9. Confidentiality.

(a) Employee recognizes and understands the importance of maintaining each and
every term of this Agreement in a confidential manner, until such time as API is
required to disclose such terms to the public (the “Disclosure Date”). Employee
further understands that prior to the Disclosure Date confidentiality is a
material and critical aspect of this Agreement and is of paramount concern to
all involved. Until the Disclosure Date, Employee agrees as follows. Employee
agrees to keep the terms of this Agreement confidential and will not disclose
any information concerning it to anyone except his spouse, tax advisor, legal
counsel, or anyone required by law to know the contents of the Agreement;
provided, that Employee shall inform any of these specified persons that
Employee is bound by a confidentiality covenant and prior to any such disclosure
to any of such persons, require that such person agree to abide by the terms of
such covenant and not disclose any information concerning the Agreement.
Employee agrees that, in the event he is compelled by court order or process to
disclose any terms of this Agreement, Employee shall immediately notify the
undersigned representative of API in writing at least seven (7) days prior to
the disclosure.

(b) Employee further agrees that he will not contact any employees or business
associates of API, including but not limited to field representatives,
independent sales representatives, or present or past customers of API,
concerning his employment, the cessation of his employment, or any information
contained within this Agreement.

(c) If asked about the terms of any severance, Employee agrees that he will
decline comment and will make no comments or physical gestures indicating that
he has recovered monetary sums from API. Employee also agrees that he has not
(i) disclosed his efforts to seek additional severance or money with any current
or former API employee, (ii) disclosed legal theories or allegations of
discrimination or wrongdoing by API with any current or former API employee, or
(iii) talked to or encouraged any current or former API employee about filing a
lawsuit, cause of action or claim against API.

(d) Employee hereby agrees and declares that he, his agents, and anyone else he
has told have not and will not violate any of the conditions of this Section 9.
Employee understands that a violation of this Section 9 would cause irreparable
harm to API in an amount incapable of precise determination. Accordingly,
Employee agrees that in the event he, his agent, or anyone he has told violates
this Section9 or any portion thereof, prior to the time Employee receives all of
the payments set forth in Section 3 that are due to him, Employee will forfeit
any right to any further payments. API shall be entitled to both temporary and
permanent injunctive relief, without regard to any requirement for the posting
of a bond or any other security by API in connection therewith, in addition to
any other form of legal and equitable relief provided for in this Agreement or
otherwise appropriate. Employee agrees that, in the event this provision is
violated, the remainder of the Agreement shall remain in effect except that API
will be relieved of any obligation to make further payment(s) set forth in
Section 3.

 

-6-



--------------------------------------------------------------------------------

10. Non-Disclosure/Return of Property/Non-Competition.

(a) Employee agrees that the information he obtained as a result of his position
with API was sensitive, private, and/or confidential information. Employee
agrees not to use or disclose (directly or indirectly) confidential, sensitive,
or proprietary information concerning API obtained by him during his employment
with API. For purposes of this Agreement, “Proprietary Information” includes,
without limitation, all materials and information (whether written or not) about
API’s current, prior, or prospective services or business activities, formulae,
products, processes, research, plans, system designs, system applications,
customers, affiliates, personnel, finances, purchasing, sales, marketing and
markets, accounting, customer lists, business contracts, agreements, licenses,
costs, pricing, profits, improvements, discoveries, software, business methods
and formulas, inventions, and other business aspects of API (including, but not
limited to, information concerning, relating to, or arising out of relationships
with customers, independent sales agents, lenders, investors or other business
affiliates), which are not generally known and accessible to the public at large
or which provide API with a competitive advantage. Employee hereby agrees that:
(i) he has kept and will keep all such information confidential; and (ii) he
will not volunteer or disclose any such information to anyone without first
obtaining express authorization to do so from the undersigned representative of
API. Notwithstanding the foregoing, nothing in this Agreement shall be intended
to limit Employee’s ability to provide information to legal counsel for API or
pursuant to a court order. Moreover, this Section 10 shall not encompass or
apply to information which is in the public domain, which becomes part of the
public domain through no act, omission, or fault of Employee.

(b) By signing this Agreement, Employee agrees that he has not disclosed or used
information in violation of this provision and that he will not do so in the
future. API does not intend to limit Employee in any way from seeking employment
or conducting business so long as Employee does not use or disclose the
proprietary information covered by this Section 10 and so long as Employee does
not violate any other provision contained within this Agreement. Employee
certifies and declares that he already has returned or shall return to the
custody of API all Proprietary Information, company property (including without
limitation any laptop computer, cellular telephone, and Blackberry or similar
devices) and Company Documents - as well as any copies of Proprietary
Information, company property, and Company Documents - in his possession by the
Separation Date. The phrase “Company Documents” is defined to include any
writings, documents, contracts, records, files, tape recordings, correspondence,
photographs, communications, summaries, data, notes, memoranda, diskettes,
business plans, price books, or any other source containing information which
relates to or references API and which was provided by API or obtained as a
result of Employee’s relationship/employment with API.

(c) During the one (1) year period following the Separation Date (the
“Restricted Period”), Employee will not, whether on Employee’s own behalf or on
behalf of or in conjunction with any person, firm, partnership, joint venture,
association, corporation or other business organization, entity or enterprise
whatsoever (“Person”), directly or indirectly:

(i) engage in any business that competes with the businesses of API or its
affiliates (including, without limitation, businesses which API or its
affiliates have specific plans to conduct in the future and in connection with
which API and/or its affiliates have expended more than nominal time and/or
capital and as to which plans Employee is aware) in any geographical area in
which API or its affiliates produces, manufactures, sells, leases, rents,
licenses or otherwise provides its products or services, (a “Competitive
Business”);

 

-7-



--------------------------------------------------------------------------------

(ii) enter the employ of, or render any services to, any Person (or any division
or controlled or controlling affiliate of any Person) who or which engages in a
Competitive Business;

(iii) acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or

(iv) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between API or
any of its affiliates and customers, clients, contractors, managers,
consultants, suppliers or investors of API or its affiliates.

(d) Notwithstanding anything to the contrary in this Agreement, Employee may,
directly or indirectly, own, solely as an investment, securities of any Person
engaged a Competitive Business which are publicly traded on a national or
regional stock exchange or on the over-the-counter market if Employee (1) is not
a controlling person of, or a member of a group which controls, such person and
(2) does not, directly or indirectly, own 5% or more of any class of securities
of such Person. Furthermore, nothing herein shall prevent Employee from
remaining in the electronics business and soliciting customers in the
electronics industry so long as Employee is not participating in or soliciting
on behalf of a Competing Business.

(e) Employee will not make any legally impermissible statements or
representations that disparage, demean, or impugn API, including without
limitation any legally impermissible statements impugning the personal or
professional character of any current or former director, officer, or employee
of API; and

(f) During the one (1) year period following the Separation Date neither
Employee nor any business in which Employee may engage or participate will
(A) knowingly hire, solicit for hire or attempt to hire any employee of API, or
(B) encourage

 

-8-



--------------------------------------------------------------------------------

any employee of API to terminate such employment. For purposes of the Agreement,
“Employee” means current employee as well as anyone employed by API within the
six (6) month period prior to the Separation Date; provided, that this provision
shall not preclude Employee or any business in which Employee may engage or
participate from soliciting any such employee by means of or hiring any such
employee who responds to a public announcement placed by the business as long as
Employee otherwise complies with the provisions of the Section 10(e).

(g) Employee will not directly or indirectly seek to cause any person or
organization to discontinue or limit its or their current relationship with API.

(h) Employee hereby agrees and declares that he, his agents, and anyone else he
has told have not and will not violate any of the conditions of this Section 10.
Employee understands that a violation of this Section 10 would cause irreparable
harm to API in an amount incapable of precise determination. Accordingly,
Employee agrees that in the event he, his agent, or anyone he has told violates
this Section 10 or any portion thereof, prior to the time Employee receives all
of the payments set forth in Section 3 that are due to him, Employee will
forfeit any right to any further payments. API shall be entitled to both
temporary and permanent injunctive relief, without regard to any requirement for
the posting of a bond or any other security by API in connection therewith, in
addition to any other form of legal and equitable relief provided for in this
Agreement or otherwise appropriate. Employee agrees that, in the event this
provision is violated, the remainder of the Agreement shall remain in effect,
except that API will be relieved of any obligation to make further payment(s)
set forth in Section 3.

11. Successors. This Agreement shall apply to Employee, as well as to his heirs,
executors, administrators, and agents. This Agreement also shall apply to, and
inure to the benefit of API.

12. Severability. The parties explicitly acknowledge and agree that the
provisions of this Agreement are both reasonable and enforceable. However, the
provisions of this Agreement are severable, and the invalidity of any one or
more provisions shall not affect or limit the enforceability of the remaining
provisions. Should any provision be held unenforceable for any reason, then such
provision shall be enforced to the maximum extent permitted by law.

13. Applicable Law. This Agreement shall be interpreted, enforced, and governed
under the laws of the State of New York.

14. Future Assistance. In partial exchange for the severance package, Employee
agrees that he will cooperate and make himself reasonably available to current
API personnel in the event Employee’s assistance is needed to locate,
understand, or clarify work previously performed by Employee or other
work-related issues relating to Employee’s employment. Employee also agrees that
he will cooperate, assist, and make himself reasonably available to API
personnel or API agents on an as-needed basis in order to respond to or address
any complaint or issue raised by any person or entity that does/did business
with API or is/was associated with API in any way. Finally, Employee agrees that
he will provide truthful and

 

-9-



--------------------------------------------------------------------------------

accurate sworn testimony in the form of deposition, affidavit, and/or otherwise
if requested by current API personnel. API will strive to keep the need for
future assistance to a minimum, and will reimburse Employee for reasonable
out-of-pocket expenses, including, without limitation, travel expenses, incurred
as a result of Employee’s assistance, unless such remuneration would be
inappropriate or otherwise prohibited under existing law.

15. Nonwaiver. The waiver by API of a breach of any provision of this Agreement
by Employee shall not operate or be construed as a waiver of any subsequent
breach by Employee.

16. Jurisdiction. Any action regarding this Agreement or otherwise brought
against API by Employee, Employee’s agents, assigns, heirs, administrators, or
executors, or by his attorney, shall be maintained in a state or federal court
in Suffolk County, New York. By signing this Agreement, Employee expressly
consents to personal jurisdiction in New York. Both parties waive the right to a
jury trial.

17. Knowledge and Understanding. Employee acknowledges that neither Employee nor
his agents have disclosed information in violation of Sections 9 or 10 and will
not do so in the future. Employee further acknowledges that, in accordance with
the ADEA and in compliance with the Older Workers Benefit Protection Act,
Employee:

(a) Has been, and is hereby, advised to consult with an attorney prior to
executing this Agreement and has had the opportunity to do so;

(b) Is receiving consideration under this Agreement which is grater in kind and
amount than that to which Employee would otherwise be entitled;

(c) Has been given a period of twenty-one (21) days within which to consider
this Agreement, which allows Employee to make a knowing, voluntary, and fully
informed decision;

(d) Has availed himself of all opportunities Employee deems necessary to make a
voluntary, knowing, and fully informed decision; and

(e) Is fully aware of his rights, and has carefully read and fully understands
all provisions of this Agreement before signing.

18. Effective Date. This Agreement may only be accepted during the twenty-one
(21) day period after Employee receives this Agreement. In the event Employee
executes this Agreement within the twenty-one (21) days following his receipt of
this Agreement (“Twenty-One Day-Period”), he shall have an additional period of
seven (7) days to revoke the Agreement. Any revocation shall be in writing and
addressed/delivered to the attention of API Electronics Group Corp. c/o Filtran
Ltd., 229 Colonnade Road, Nepean, Ontario K2E 7K3, Attn: Chief Financial
Officer. This Agreement shall not become effective, therefore, and none of the
payments set forth in this Agreement shall become due until Employee has
executed the Agreement and the seven-day revocation period has expired without
revocation being exercised (the “Effective Date”), except that API shall
continue Employee’s current benefits under the Medical Plans and the Insurance
Plans from the Separation Date until the Effective Date.

 

-10-



--------------------------------------------------------------------------------

19. Complete Agreement. This Agreement sets forth the complete agreement between
the parties relating to the subjects herein. Employee acknowledges and agrees
that, in executing this Agreement, Employee does not rely and has not relied
upon any representations or statements not set forth herein made by API with
regard to the subject matter, basis, or effect of this Agreement or otherwise.
Notwithstanding the foregoing, nothing in this Agreement is intended to nor
shall limit, supersede, nullify, or affect any other duty or responsibility
Employee may have or owe to API by virtue of any separate agreement or
obligation.

20. Recitals. The recitals to this Agreement are hereby incorporated into this
Agreement and made a part hereof.

21. Affiliate. As used in this Agreement, an “affiliate” of a person shall mean
any person controlling, controlled by or under common control with such person.

- Remainder of Page Intentionally Left Blank; Signature Page Follows -

 

-11-



--------------------------------------------------------------------------------

BY SIGNING THIS RELEASE, I STATE THAT: I HAVE READ IT; I UNDERSTAND IT AND KNOW
THAT I AM GIVING UP IMPORTANT RIGHTS; I AGREE TO ALL THE TERMS CONTAINED WITHIN
THE AGREEMENT; I AM AWARE OF MY RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING
IT AND HAVE HAD THE OPPORTUNITY TO DO SO; I HAVE CONSULTED WITH MY ATTORNEY
BEFORE SIGNING IT; I HAVE SIGNED IT KNOWINGLY AND VOLUNTARILY.

AGREED TO BY:

 

“Employee”     “API”       API NANOTRONICS CORP.

/s/ Thomas W. Mills, Sr.

    By:  

/s/ Stephen Pudles

Thomas W. Mills, Sr.     Printed Name:  

Stephen Pudles

Dated:  

5/4/09

    Its:  

CEO

      Dated:  

5-11-09

      API ELECTRONICS, INC.       By:  

/s/ Stephen Pudles

      Printed Name:  

Stephen Pudles

      Its:  

CEO

      Dated:  

5-11-09

 

-12-